Citation Nr: 1206898	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-36 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial higher evaluation for generalized anxiety disorder, major depressive disorder, and panic disorder with agoraphobia, currently rated as 30 percent disabling.  

2.  Entitlement to an initial higher evaluation for spondylolisthesis L5 with degenerative disc space narrowing, bilateral facet arthropathy and spina bifida occulta L5, lumbar spine; and intermittent bilateral lower extremity radiculopathy, evaluated as 10 percent disabling prior to June 19, 2008, and evaluated as 20 percent disabling from June 19, 2008.  

3.  Entitlement to a separate disability rating for right lower extremity sciatica.

4.  Entitlement to a separate disability rating for left lower extremity sciatica.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to special monthly compensation based on loss of use of a creative organ.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for disabilities manifested by chronic fatigue, fibromyalgia, and irritable bowel syndrome, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1997 to August 1997 and from February 2003 to May 2004.
 
The issues pertaining to an initial increased rating for the Veteran's service-connected low back disability, including whether separate ratings are warranted for sciatica of the lower extremities, and entitlement to service connection for hypertension come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2004, a statement of the case was issued in September 2005, and a substantive appeal was received in October 2005.  The Veteran requested a Board hearing in his substantive appeal.

The issue of entitlement to special monthly compensation for loss of use of a creative organ comes before the Board on appeal from a March 2007 rating decision by the RO.  A notice of disagreement was received in May 2007, a statement of the case was issued in November 2007, and a substantive appeal was received in February 2008.  Again, the Veteran requested a Board hearing at that time.

In June 2008, the Veteran testified at a personal RO hearing with respect to these issues as well as the issue of entitlement to service connection for an acquired psychiatric disability, which was also on appeal.  A copy of the transcript has been associated with the claims file.

In an August 2008 rating decision, the RO granted service connection for mood disorder secondary to general medical condition and granted a 10 percent evaluation, effective May 13, 2008.  In August 2008, the Veteran submitted a notice of disagreement to the rating assigned.  A statement of the case was issued in May 2009, and a substantive appeal was received in June 2009.  Again, the Veteran requested a Board hearing.  

In the August 2008 rating decision, the RO also increased the disability rating for the Veteran's low back disability to 20 percent, effective June 19, 2008, the date of a VA examination.  Further, in May 2010, the RO recharacterized the Veteran's service-connected psychiatric disability and increased the disability rating to 30 percent, effective May 13, 2008.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issues therefore remain in appellate status. 

In March 2010, the Veteran and his spouse again testified at a personal RO hearing with respect to these issues.  In November 2011, a Board video conference hearing was held before the undersigned Veterans Law Judge.  A copy of the transcripts of these hearings have been associated with the claims file.  After certification to the Board and at the Board hearing, the Veteran submitted additional VA treatment records and internet publications in support of his appeal.  In a November 2011 statement as well as at the Board hearing, the Veteran waived RO consideration of this evidence.  

As sciatica of the lower extremities has been diagnosed as an associated neurological symptom of the Veteran's service-connected low back disability and are considered part and parcel of the low back disability, for clarification purposes, the issues on appeal have been recharacterized as set forth on the front page of this decision because as discussed in more detail below, the Board has determined that separate ratings for these neurological symptoms are warranted.  

The Board observes that evidence pertaining to the issues of entitlement to separate disability ratings for sciatica of the lower extremities and entitlement to service connection for hypertension appears to have not been considered by the RO in an appropriate supplemental statement of the case.  A review of the Virtual VA paperless claims processing system (Virtual VA) also does not reveal any additional documents pertinent to these issues.  Moreover, it does not appear that the RO appropriately certified these issues to the Board.  Nevertheless, despite any procedural deficiencies, as this decision represents a full grant of the benefits sought on appeal with respect to these issues, the Board finds no prejudice to the Veteran in proceeding with the issuance of this decision on the merits.  

The issues of entitlement to initial higher ratings for the Veteran's service-connected psychiatric and low back disabilities, entitlement to special monthly compensation for loss of use of a creative organ, and the remaining service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's sciatica of the right lower extremity is associated with the Veteran's service-connected spondylolisthesis L5 with degenerative disc space narrowing, bilateral facet arthropathy and spina bifida occulta L5, lumbar spine.

2.  The Veteran's sciatica of the left lower extremity is associated with the Veteran's service-connected spondylolisthesis L5 with degenerative disc space narrowing, bilateral facet arthropathy and spina bifida occulta L5, lumbar spine.

3.  Hypertension manifested during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a separate disability evaluation for right lower extremity sciatica as due to the Veteran's service-connected spondylolisthesis L5 with degenerative disc space narrowing, bilateral facet arthropathy and spina bifida occulta L5, lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 3.321, Part 4, including §§  4.7, 4.124a (2011).

2.  The criteria for entitlement to a separate disability evaluation for left lower extremity sciatica as due to the Veteran's service-connected spondylolisthesis L5 with degenerative disc space narrowing, bilateral facet arthropathy and spina bifida occulta L5, lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 3.321, Part 4, including §§  4.7, 4.124a (2011).

3.  Hypertension was incurred in the Veteran's active duty service.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Separate Ratings for Sciatica of the Right and Left Lower Extremities 

The present appeal includes the issues of entitlement to separate disability rating for sciatica of the right and left lower extremities.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The general rating formula for diseases and injuries of the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Note (1) under the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71(a).

Service treatment records during the Veteran's second period of active duty service showed that the Veteran reported low back pain with radiation down the right leg.  Significantly, a September 2003 record observed that the Veteran had chronic mechanical low back pain now with radiculopathy and sciatica secondary to lumbar spondylolisthesis.  

The Veteran was afforded a May 2004 VA fee-based examination.  It does not appear that the claims file was reviewed in conjunction with this examination.  On physical examination, the examiner found no radiation pain on movement.  

However, follow up VA treatment record continued to show complaints of low back pain radiating down the right leg.  Importantly, a May 2008 treatment record indicated that the Veteran now reported that the pain was also radiating down his left leg.  

The Veteran was afforded another VA examination in June 2008.  The Veteran reported that the pain was starting to shoot down both of his legs.  After examining the Veteran, the examiner diagnosed lumbar spine spondylolisthesis with intermittent bilateral lower extremity radiculopathy.  

A March 2009 VA treatment record indicated that the Veteran reported right leg numbness and the examiner found diminished sensation R L5 dermatome.  A July 2009 record showed an assessment of lumbar radiculopathy.  

The Veteran was afforded another VA examination in April 2010 for his low back disability.  The claims file was reviewed.  The Veteran reported tingling, numbness and pain radiating into his legs, with the right worse than left.  On sensory examination, it appears that feeling was diminished in both extremities to pinprick and light touch.  The examiner determined that the Veteran's sciatica of the bilateral lower extremities was at least as likely as not caused by or a result of his service-connected spine condition.  She indicated that sciatica was a common secondary complication of degenerative disc disease of the lumbar spine due to compensatory gait and posturing putting undue stress on the SI joint/sciatic nerve.  

At the RO hearings, the Veteran reported experiencing numbness and pain in the right extremity a lot as well as sometimes in the left.  At the Board hearing, the Veteran testified that he had sciatica in both lower extremities and also reported muscle spasms in his legs.  

Therefore, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that separate disability ratings for sciatica of the right and left lower extremities is warranted as associated with the Veteran's service-connected spondylolisthesis L5 with degenerative disc space narrowing, bilateral facet arthropathy and spina bifida occulta L5, lumbar spine.  The Veteran has consistently reported experiencing pain and numbness radiating down from his low back into his extremities.  The most recent VA examination documented diminished sensation in both lower extremities.  Moreover, the examiner determined that it was at least as likely as not that the Veteran's sciatica of the lower extremities was associated with his service-connected low back disability.  In sum, separate disability ratings are warranted for sciatica of the right and left lower extremities.  38 U.S.C.A. § 5107(b).  The RO will assign ratings and effective dates when effectuating the Board's decision and the Veteran will have the opportunity to appeal these downstream issues.  

Service Connection for Hypertension

The Veteran is also seeking entitlement to service connection for hypertension.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

September 2003 service treatment records showed a diagnosis of hypertension (new onset) and that the Veteran had been prescribed Atenolol, a high blood pressure medication.  

After service, VA treatment records showed that in September 2004, the Veteran presented to the VA to establish treatment because he had ran out of medication about a month prior and had a history of hypertension.  A follow up September 2004 record showed an assessment of hypertension, well controlled with Atenolol.  Current VA treatment records continued to show a diagnosis of hypertension and list Atenolol as an active medication.  

At the March 2010 RO hearing, the Veteran testified that he started getting high blood pressure readings during his fourth month stationed in Iraq.  He indicated that he was then prescribed Atenolol while he was in Iraq and has continued to take the same medication.  

The Board acknowledges that the May 2004 VA fee-based examination found no findings of hypertension.  The examiner noted that the Veteran was expected of being hypertensive in 2001, which had been checked out on several occasions.  The examiner also stated that the Veteran was not on any medications for hypertension.  The examiner found that the Veteran was normotensive.  However, again, it does not appear that the examiner reviewed the Veteran's service treatment records in conjunction with the examination.  Importantly, the examiner mistakenly indicated that the Veteran was not on any medications for hypertension.  However, service treatment records clearly showed that the Veteran was on Atenolol and VA treatment records showed that he presented later that year because his medication had run out.  Accordingly, given that it appears that the examiner relied on inadequate medical history, this examination has no probative value.  

Unfortunately, with respect to this issue, the Veteran has not been afforded an adequate VA examination.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Nevertheless, the evidence of record shows that the Veteran was diagnosed with hypertension and prescribed Atenolol while on active duty as credibly reported by the Veteran and documented in service treatment records.  Moreover, within four months of discharge, he reported to the VA seeking a refill of his hypertension medication.  Further, he continues to currently need to treat his hypertension with the same medication as documented in the service treatment records.  Accordingly, the Board finds that the Veteran's current hypertension manifested in service.  Therefore, when resolving the benefit of the doubt in favor of the Veteran, service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b).  

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran with respect to these issues are  being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Veteran will have the opportunity to initiate an appeal with respect to the disability evaluations and effective dates assigned if he disagrees with the determinations that will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Separate disability ratings for right and left lower extremities sciatica are warranted.  Service connection for hypertension is warranted.  To that extent, the appeal is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

The present appeal includes the issue of entitlement to an initial higher rating for his service-connected psychiatric disability.  The Veteran has not been afforded a VA examination to assess the severity of this disability.  Rather, the claims file includes two independent private medical opinions.  The first opinion was done in February 2006 by R.S., M.D. who diagnosed the Veteran with major depressive disorder and assigned a Global Assessment of Functioning (GAF) score of 45.  The examiner opined that the Veteran was significantly impaired.  However, follow up VA treatment records showed much higher GAF scores ranging from 60 to 65 indicative of moderate impairment.  Importantly, a January 2009 record showed that the had improved and assigned a GAF of 65 to 70.  In September 2009, the GAF score was 70 to 75.  Nevertheless, the second private opinion done in April 2010 by S.W., PH.D. again found significant impairment in occupational and social functioning and assigned a GAF score of 39 and indicated that the Veteran was unable to work.  Nevertheless, at the Board hearing, the Veteran testified that he was employed.  Given the disparities between the GAF scores given in the private opinions and during the course of VA treatment as well as the fact that it appears that the private examiners indicated that the Veteran was unable to work despite his current employment, the Board finds that a VA examination is necessary to assess the severity of the Veteran's service-connected psychiatric disability.        

The Veteran is also seeking an initial higher rating for his service-connected low back disability.  The last supplemental statement of the case issued by the RO with respect to this issue was in August 2008.  However, subsequently, additional evidence was associated with the record, including VA treatment records, RO hearing testimony and an April 2010 VA examination.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R.  § 20.1304(c).  Accordingly, this issue must be returned to the RO for consideration of the additional evidence.   

At the March 2010 RO hearing, the Veteran also indicated that he received treatment for his back from a private chiropractor in Buckhannon, West Virginia.  As these records are pertinent to the issue on appeal, the RO should take appropriate steps to obtain such records in accordance with 38 C.F.R. § 3.159(c)(1).  

Further, the Veteran has consistently claimed that his erectile dysfunction is secondary to his hypertension and hypertension medications.  Although an August 2008 VA examination with May 2010 addendum determined that the Veteran's erectile dysfunction was not caused by or a result of his low back disability or medications taken for his service-connected low back and psychiatric disabilities, the question of whether his erectile dysfunction is caused by or aggravated by his now service-connected hypertension has not been addressed.  Accordingly, the Veteran should be afforded another VA examination to determine if the Veteran's erectile dysfunction is related to his now service-connected hypertension pursuant to 38 C.F.R. § 3.310.  

Moreover, in a September 2010 rating decision, the RO denied service connection for hearing loss, tinnitus, sleep apnea and disabilities manifested by chronic fatigue, fibromyalgia and irritable bowel syndrome, to include as due to undiagnosed illness.  In October 2010, the Veteran filed with the RO a timely notice of disagreement.  However, it does not appear that the RO has issued a statement of the case with respect to these issues.  The United States Court of Appeals for Veterans Claims has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the RO to issue a statement of the case, and to provide the veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet.App. 238 (1999).

The Veteran has also indicated that he receives continuing treatment at the VA for his disabilities.  The most recent treatment records associated with claims file are from December 2010.  Further, a review of Virtual VA also does not reveal any additional VA treatment records.  In light of the need to remand for other matters, the RO should associate any additional VA treatment records from December 2010 to the present with the Veteran's record.  

Lastly, the RO should ensure that the Veteran has been provided sufficient VCAA notice with respect to these issues under 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied.  See also 38 C.F.R.  § 3.159.

2.  With regard to the issues of entitlement to service connection for hearing loss, tinnitus, sleep apnea and disabilities manifested by chronic fatigue, fibromyalgia and irritable bowel syndrome, to include as due to undiagnosed illness, the RO should take appropriate action pursuant to 38 C.F.R. § 19.26, to include furnishing the Veteran and his representative with an appropriate statement of the case.  The Veteran and his representative should be advised of need to file a timely substantive appeal if the Veteran desires to complete an appeal as to these issues.

3.  The RO should take appropriate steps, including asking the Veteran for authorization, to obtain treatment records from the private chiropractor in Buckhannon, West Virginia.  

4.  The RO should associate VA treatment records from December 2010 to the present with the Veteran's record. 

5.  The Veteran should be scheduled for an appropriate VA psychiatric examination to determine the current nature and severity of his service-connected generalized anxiety disorder, major depressive disorder, and panic disorder with agoraphobia.  The claims file must be made available to the examiner for review in connection with the examination.  Examination findings should be reported to allow for evaluation the General Rating Formula for Mental disorder.  See 38 C.F.R. § 4.130.  The examiner should clearly offer an opinion on the Veteran's level of occupational and social impairment.  The examiner should specifically address the private opinions which documented significant occupational and social impairment.  In addition, the examiner should assign a GAF score reflecting the Veteran's symptoms and address the disparities between GAF scores assigned by the private examiners and during the course of VA treatment.  

6.  The RO should afford the Veteran an appropriate VA examination by a physician to determine whether the Veteran has loss of use of creative organ due to his service-connected hypertension, including his medication.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the findings reported in detail.  Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran has loss of use of a creative organ due to his service-connected hypertension, including his medication.  

Moreover, if the Veteran is now taking any additional medications for his service-connected low back and psychiatric disabilities that were not addressed in the August 2008 VA examination and May 2010 addendum, the examiner should also opine as to whether it is as likely as not (50 percent or greater probability) that the Veteran has loss of use of a creative organ due to these medications.  Lastly, the examiner should also opine as to whether it is as likely as not (50 percent or greater probability) that the Veteran's service-connected low back, psychiatric and hypertension disabilities aggravate his erectile dysfunction.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

7.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

8.  Thereafter, and any further development deemed necessary by the RO, the RO should review the expanded record, to specifically include all evidence received since the August 2008 supplemental statement of the case, and readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


